Citation Nr: 0919316	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury, postoperative with 
degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for right 
knee laxity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1972, from June 1998 to June 2003, and from June 2004 to 
August 2005.  

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran was granted service connection for a right knee 
disability in 1993.  He reentered service in 1998 and waived 
his compensation.  In October 2005, he filed a claim to 
reinstate his prior compensation, including for his right 
knee disability.  He was granted reinstatement of 
compensation for the right knee disability at 10 percent 
under Diagnostic Code (DC) 5260 effective September 2005, the 
day after he left service.  He appealed that rating, 
requesting an increased rating for his right knee disability. 

In August 2006, the Veteran underwent arthroscopic surgery on 
the right knee.  In January 2008, the RO assigned a separate 
compensable (10 percent) rating for right knee laxity under 
DC 5257 effective August 2006.  Therefore, the Board 
considers the appeal to include an increased rating for 
injury residuals, as well as for right knee laxity.  


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's right knee 
injury residuals have been manifested by subjective 
complaints of pain on motion, occasional swelling, and giving 
away; objective findings include pain and loss of motion. 

2.  Right knee laxity, shown since August 24, 2006, has been 
manifested by subjective complaints of pain on motion; 
objective findings include no more than "mild" laxity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury, postoperative with 
degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.71a, DCs 5003, 5256, 5260, 5261, 5262 
(2008). 

2.  The criteria for a rating in excess of 10 percent for 
right knee laxity have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155;  38 
C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under  38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Finally, separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, the Veteran underwent two 
VA examinations, one in November 2005 and the other in 
November 2007.  As an initial matter, the Board finds that 
the VA examinations are adequate for rating purposes.  

Specifically, both examiners obtained a history from the 
Veteran, conducted a thorough examination, reviewed 
diagnostic studies, and reviewed outpatient treatment 
records.  Although it is not clear whether either had the 
claims file for review, there is no indication that they were 
not fully aware of his past medical history or that they 
misstated any relevant facts.  Therefore, the Board will 
proceed to adjudicate the claims now on appeal.

Entitlement to an Increased Rating for Right Knee Injury 
Residuals

Throughout the rating period on appeal, the Veteran's right 
knee injury residuals have been rated at 10 percent.  He 
claims that his right knee injury residuals warrant an 
increased rating.  A higher rating is warranted when the 
evidence shows the following:

*	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations (20 
percent under DC 5003);
*	ankylosis at a favorable angle in 
full extension, or in slight flexion 
between 0 and 10 degrees (30 percent 
DC 5256);
*	flexion limited to 30 degrees (20 
percent under DC 5260);  
*	extension limited to 15 degrees (20 
percent under DC 5261); or
*	malunion of tibia and fibula with 
moderate knee or ankle disability 
(20 percent under DC 5262). 

After a careful review of the competent evidence of record, 
the Board finds that a rating in excess of 10 percent is not 
warranted for any period of the claim. 

First, the evidence does not show incapacitating 
exacerbations.  Under § 4.71a, an incapacitating episode is 
defined as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In this case, while minimal medial joint 
compartment narrowing was noted both in the 2005 and 2007 
examinations, the evidence does not show incapacitating 
exacerbations as the Veteran has not been ordered to bed rest 
on an acute basis.

Next, ankylosis is defined as a fixation of the joint.  In 
this case, the evidence reflects that the Veteran has a 
certain movement of the knee joint; therefore, a higher 
rating is not warranted for ankylosis.

Further, the Veteran is current rated at 10 percent disabling 
under DC 5260 (flexion).  After a careful review of the 
evidence, range of motion findings do not support a higher 
rating for limitation of flexion.  Moreover, a separate 
compensable rating is not warranted under DC 5261 
(extension).  

Specifically, at the time of the November 2005 VA 
examination, range of motion was reported as extension to 0 
degrees and flexion to 120 degrees (0-140 degrees is 
anatomically normal).  Similar findings were reported at the 
November 2007 VA examination.  Because flexion is not limited 
to 30 degrees, a higher rating under DC 5260 is not 
warranted.  Further, because extension is anatomically 
normal, a separate compensable rating is not warranted under 
DC 5261.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  In the November 2005 VA examination, 
he reported increased pain with repetitive use of the knee 
but that range of motion did not change.  Physical 
examination revealed no increase in loss of range of motion 
due to pain, fatigue, weakness, or incoordination.  

Further, the November 2007 examiner specifically reported 
that there was no additional weakness, fatigability, "dis-
coordination," additional restricted range of motion, or 
functional impairment following repetitive stress testing 
against resistance involving the right knee.  Therefore, even 
considering the Veteran's subjective complaints of pain, 
flare-ups, and occasional swelling, the evidence does not 
warrant a higher rating under the rating schedule or in 
contemplation of additional factors affecting limitation of 
motion as set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

Next, a higher rating is not warranted under DC 5262.  
Significantly, X-ray reports in 2005 and 2007 both reflected 
minimal joint compartment swelling but specifically noted 
that the "bones and joints [were] otherwise unremarkable."  
As malunion of the tibia and fibula is not shown, a higher 
rating under DC 5262 is not warranted.  In sum, a higher 
rating is not warranted for a right knee disability based on 
ankylosis, limitation of motion, or malunion of the tibia and 
fibula.  

Entitlement to a Rating in Excess of 10 Percent for Right 
Knee Laxity

As noted above, the RO assigned a separate compensable (10 
percent) rating for "slight" right knee laxity under DC 
5257.  A higher rating is warranted when the evidence shows 
the following:

*	moderate recurrent subluxation or lateral 
instability (20 percent under DC 5257). 

After a careful review of the competent evidence of record, 
the Board finds that a higher rating for moderate laxity is 
not warranted. 

Specifically, the November 2005 VA examination report found 
some tenderness in the lower part of the patella medially and 
painful range of motion but the examiner remarked that he did 
not detect any instability.  Therefore, this evidence does 
not support a higher rating.

In August 2006, at the time of the Veteran's arthroscopic 
surgery, the private physician noted that McMurray's test was 
positive for pain.  While a specific finding of instability 
was not noted, the private physician remarked that the 
Veteran had pain over the medial joint line moving slightly 
distal over the tibial tubercle.  An MRI showed a torn medial 
meniscus.  As no assessment was made of instability, this 
evidence does not support a higher rating.

At the November 2007 VA examination, the examiner reported 
that the Veteran had undergone arthroscopic knee surgery in 
2006.  He complained of chronic knee pain with occasional 
swelling.  Physical examination revealed "no evidence of 
ligament laxity with anterior stressing of the right knee.  
There was mild laxity +1 with posterior stressing the right 
knee on multiple attempts."  The examiner further reported 
that "there was no evidence of patellofemoral laxity with 
mediolateral stress testing to the right knee."  As no more 
than "mild" laxity was noted, and only with posterior 
stressing, a higher rating for laxity is not warranted.

With respect to both claims, the Board has also considered 
the Veteran's statements that he had pain when he walked 
approximately 50 yards, had to limit his climbing and weight-
bearing activities, and stopped holding babies because he did 
not know when his knee might fail him.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
right knee disability is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164, 2009 WL 524737 (Fed. Cir. March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.

In this case, the evidence does not show that the Veteran has 
been hospitalized for his right knee disability.  
Furthermore, he has not reported that his right knee 
disability affected his ability to work.  For these reasons, 
there is no evidence that he was not adequately compensated 
for his disability by the regular rating schedule.  
Accordingly, the Board finds that referral for assignment of 
an extra-schedular evaluation is not warranted in this case.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, §5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his right knee disability had worsened in severity, 
including statements from his doctors, lab and X-ray results, 
or his own statements describing his symptoms, frequency and 
severity of the symptoms, and their causation of additional 
disability.  

Additionally, an October 2006 statement of the case (SOC) and 
January 2008 supplemental statement of the case (SSOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC informed him of the 
diagnostic codes used to evaluate musculoskeletal disorders, 
including the specific criteria for the various ratings.  The 
SOC and SSOC explained in detail why he was granted a 10 
percent rating and not granted the next higher 20 percent 
rating, listing the criteria for the next higher rating.  
Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  In his June 2006 notice of 
disagreement, he reported that his "right knee would not let 
him walk for any distance - example, to the mailbox and back 
of less than 50 yards without causing problems and pain."  
He also reported that he was "unable to carry anything that 
might cause a balance problem like twisting or turning."  

He further reported that "[t]his knee problem of not working 
properly that causes me to have to have support happens 
several times a day."  Then, in his Appeal Form 9, dated 
November 2006, he reported that his knee had gotten worse in 
pain and flexibility since his previous VA examination.  In 
his Form 9, he also cited the appropriate code sections for 
the disability rating he was appealing. 

Additionally, at his November 2007 VA examination, he 
reported pain, loss of motion, and occasional flare-ups.  
These are the types of criteria used to evaluate knee 
disabilities and reflect his actual knowledge of what is 
needed to support his claim.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Regarding the claim for right knee laxity, the January 2008 
supplemental statement of the case (SSOC) informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

As to VA's duty to assist, the RO obtained service treatment 
records, associated private treatment records with the file, 
and the Veteran was afforded a VA examination in November 
2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury, postoperative with degenerative changes, is 
denied.

A rating in excess of 10 percent for right knee laxity is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


